Citation Nr: 0434208	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California 


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
August 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (R0) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

During a hearing before the undersigned, the veteran reported 
that he received treatment at the Loma Linda and Sun City VA 
treatment facilities.  These records are not currently of 
record, and they should be obtained and associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

After receipt of the aforementioned VA outpatient treatment 
records, the RO should then determine if new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  If so, the 
RO should do any additional development necessary, to include 
obtaining a VA examination to determine if the veteran's 
hearing loss was aggravated in service.  

The veteran also claims that he was exposed to acoustic 
trauma during active duty service and that as a result, he 
has tinnitus.  Service records document acoustic trauma in 
service.  A VA examination should be conducted to determine 
if tinnitus is related to exposure to acoustic trauma in 
service.  

In October 2002, the veteran requested "de novo" review by 
a Decision Review Officer.  It does not appear that this was 
accomplished; such review should be accomplished on remand.  
[Note:  If the VA employee who prepared the March 2003 
statement of the case is a Decision Review Officer, that fact 
should be noted.]

Accordingly, this case is REMANDED for the following 
development:  

1.  The RO should take the necessary 
steps to obtain any outstanding post-
service medical records, to include 
treatment records from the Loma Linda and 
Sun City VA treatment facilities.  If the 
veteran identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims file, those records are 
to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.  

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA examination to determine the 
etiology of tinnitus, if existent.  
Additionally, if new and material 
evidence is submitted the etiology of any 
hearing loss should be determined.  The 
claims file must be provided to the 
examiner for review.  The examiner is 
advised that all necessary special 
testing must be accomplished.  The 
examiner is to indicate whether it is at 
least as likely as not that tinnitus, if 
existent, is the result of acoustic 
trauma sustained in service.  If new and 
material evidence is submitted the 
examiner should also address whether it 
is at least as likely as not that any 
current hearing loss is related to 
service.  The examiner must provide a 
clear explanation for each finding and 
opinion.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  The veteran is also hereby notified 
that new and material evidence is 
necessary to reopen his claim of 
entitlement to service connection for a 
bilateral hearing loss.  Hence, the best 
evidence he could submit would be medical 
evidence linking a current hearing loss 
to his military service, to include his 
service as a light weapons infantryman.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should determine 
if any further development is necessary.  
This includes determining whether 
additional VA examination should be 
conducted to determine if the veteran's 
hearing loss was aggravated in service.  
Following any other appropriate 
development, the RO should issue a rating 
decision based on all the evidence of 
record.  The claims should be addressed 
by a Decision Review Officer on a de novo 
basis.  If any benefit sought on appeal 
is not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


